       Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 1 of 15




                 UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF PENNSYLVANIA




LIBERTY RESOURCES, INC.; DISABLED       Case No. 2:19-cv-03846
IN ACTION OF PENNSYLVANIA, INC;
PHILADELPHIA ADAPT; TONY BROOKS;
LIAM DOUGHERTY; FRAN FULTON; and
LOUIS OLIVO;                            BRIEF IN SUPPORT OF PLAINTIFFS’
                                        MOTION FOR ENTRY OF FINAL
                  Plaintiffs,           JUDGMENT OR, ALTERNATIVELY,
-against-                               FOR PRACTICAL MODIFICATION,
                                        PURSUANT TO FEDERAL RULE OF
THE CITY OF PHILADELPHIA,               CIVIL PROCEDURE 54(b)

                  Defendant.            Judge: Honorable Harvey Bartle III
            Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 2 of 15




                                                 TABLE OF CONTENTS

I.     Introduction ......................................................................................................................1

II.    PROCEDURAL HISTORY .............................................................................................2

III. Legal Argument ................................................................................................................4

         A.     Entry of Final Judgment under Rule 54(b) Is Warranted ...........................................4

                    1. The Court’s Adjudication of Plaintiffs’ Program Access Claim is Final ..........4

                    2. There Is No Just Reason to Delay Entry of Final Judgment ............................5

          a) The Court’s Resolution of Plaintiffs’ Program Access Claims Is Separate and
          Distinct from Resolution of the Kinney/maintenance Claims ...........................................6

          b) Appellate Review of the Program Access Claims Will Not be Mooted by Future
          Developments in this Litigation .......................................................................................7

          c)    The Court of Appeals Will Not Have to Consider the Same Issues More than Once .7

          d)    There are no Counterclaims Pending ........................................................................7

          e)    Additional Factors Weigh in Favor of a Finding that there is No Just Delay .............8

         B.     As an Alternative, A Practical Revision of the Order Is Warranted ...........................9

IV. Conclusion ......................................................................................................................10




                                                                    ii
            Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 3 of 15




                                              TABLE OF AUTHORITIES

Cases

Berckeley Inv. Group, Ltd. v. Colkitt,
  455 F.3d 195 (3d Cir. 2006) ....................................................................................................6

Elliott v. Archdiocese of N.Y.,
  682 F.3d 213 (3d Cir. 2012) ....................................................................................................4

Kinney v. Yerusalim,
  Civ. No. 92-4101 (E.D. Pa. May 23, 1994) ..............................................................................1

Neuberger Berman Real Estate Income Fund, Inc. v. Lola Brown Trust No. 1B,
  225 F.R.D. 171 (D. Md. 2004).................................................................................................8

PAETEC Communs., Inc. v. MCI Communs. Servs.,
  784 F. Supp. 2d 542 (E.D. Pa. 2011) .......................................................................................8

Southco, Inc. v. Fivetech Tech., Inc.,
  2014 U.S. Dist. LEXIS 193140 (E.D. Pa. January 24, 2014)....................................................4


Regulations

28 C.F.R. § 35.151(b)..................................................................................................................3


Rules

Fed. R. Civ. P. 54(b) .......................................................................................................... passim
          Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 4 of 15




I.       INTRODUCTION

         On July 6, 2020, the Court issued an Opinion and Order dismissing Plaintiffs’ claims that

Defendant the City of Philadelphia has failed to provide meaningful access to its pedestrian right

of way service, program, or activity under Title II of the Americans with Disabilities Act (“Title

II”) and Section 504 of the Rehabilitation Act of 1973 (“Section 504”) (“program access

claims”). (ECF Nos. 49, 50.) The Court left in place the separate unchallenged claims regarding

newly constructed and altered facilities (including maintenance of those newly constructed or

altered facilities) brought pursuant to Title II and Section 504, those statutes’ implementing

regulations, and the Court’s prior decisions in Kinney v. Yerusalim 1 (“Kinney/maintenance

claims”).

         Plaintiffs now ask the Court, pursuant to Fed. R. Civ. P. 54(b), to direct the entry of a

final judgment on dismissal of Plaintiffs’ program access claims to allow Plaintiffs to

immediately appeal that ruling. There is no just reason to delay such a final judgment and there

are ample grounds to permit an appeal to go forward. Further, the requested relief will permit

the balance of the litigation to proceed with the prospect of prompt relief on the certified class’s

Kinney/maintenance claims. This situation fits well within the ambit of Rule 54(b).

         In the alternative, Plaintiffs request a practical modification of the order to avoid the stark

consequences of the dismissal, permit flexible discovery, and, if Plaintiffs establish liability,

enable effective and comprehensive relief.




1
    Civ. No. 92-4101 (E.D. Pa. May 23, 1994) (ECF No. 1, Ex. A).


                                                   1
         Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 5 of 15




II.    PROCEDURAL HISTORY

       Plaintiffs filed their Complaint on August 26, 2019, seeking injunctive and declaratory

relief under Title II and Section 504. Plaintiffs alleged two independent bases for each of these

legal violations: first, Defendant’s failure to provide meaningful access to its pedestrian right of

way service, program, or activity (the “program access claims”); and second, Defendant’s failure

to ensure that newly constructed or altered facilities were made fully compliant at the time of the

new construction or alteration, and have been consistently maintained since then (the

“Kinney/maintenance claims”).

       The program access claims encompass Defendant’s entire pedestrian right of way system

and would provide comprehensive relief for Plaintiffs. The Kinney/maintenance claims have an

entirely different focus, requiring Defendant to ensure the compliance of facilities that were

newly constructed or altered after the effective dates of Section 504 and, later, Title II, including

curb ramps that a) were not compliant with relevant accessibility laws when the adjacent streets

were resurfaced, b) were not brought into compliance at the time of that resurfacing, and c) have

not been maintained since that time. Thus, the program access claims analyze meaningful access

to the entire citywide pedestrian right of way system, regardless of construction or alteration

date, while the Kinney/maintenance claims are limited to the question of when each curb ramp,

sidewalk, and crosswalk was constructed or altered and whether they were made accessible at

that time and maintained since then.

       On April 24, 2020, Defendant filed a partial motion to dismiss pursuant to Fed. R. Civ. P.

12(b), seeking to dismiss only Plaintiffs’ program access claims on the grounds that Defendant’s

citywide pedestrian right of way system is not a service, program, or activity under Title II or




                                                  2
         Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 6 of 15




Section 504 2 (ECF No. 39.) On May 8, Plaintiffs filed an opposition to Defendant’s motion

(ECF No. 44); and on May 15, Defendant filed its reply (ECF No. 45).

       On July 6, the Court issued an Opinion (ECF No. 49) and Order (ECF No. 50), granting

Defendant’s motion and dismissing Plaintiffs’ program access claims, agreeing with Defendant

that a citywide pedestrian right of way system is not a service, program, or activity under Title II

or Section 504.

       The Court’s Opinion and Order, as-written, significantly limit the scope of Plaintiffs’

potential relief. Consider this example: A tree root, pole, or other obstacle exists in the middle

of a well-traveled sidewalk that was built prior to Section 504 and Title II, and not altered since

then; the obstacle blocks safe passage for wheelchair users and blind pedestrians to an adjacent

curb ramp that was recently made compliant in conjunction with street repaving pursuant to 28

C.F.R. § 35.151(b). Under the City’s reading of the ADA, and, it appears, as a result of the

Court’s dismissal of Plaintiffs’ program access claims, such a barrier would not be a violation of

law and the City would have no responsibility to rectify it. Respectfully, Plaintiffs believe this

crimped reading is inconsistent with Title II, Section 504, and their respective implementing

regulations. Such a limited reading of applicable federal accessibility laws fails to ensure that

people with disabilities can travel freely and safely wherever they intend to go and results in

blocked pedestrian pathways between the City’s other recognized service, programs, or

activities. For these reasons, Plaintiffs seek to appeal the denial.




2
  Defendant also sought to strike portions of Plaintiffs’ complaint seeking injunctive relief in the
form of a self-evaluation or transition plan, which the Court also granted. Plaintiffs do not seek
entry of final judgment on that portion of the Court’s decision.


                                                  3
         Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 7 of 15




       As an alternative to immediately appealing the Court’s dismissal of Plaintiffs’ program

access claims through entry of final judgment under Rule 54(b), Plaintiffs request a practical

revision that would maximize the Court’s and Parties’ flexibility to further assess these claims

during discovery, pursuant to Rule 54(b)’s allowance that a non-final order “may be revised at

any time before the entry of a judgment adjudicating all the claims.” Fed. R. Civ. P. 54(b).

III.   LEGAL ARGUMENT

       A.      Entry of Final Judgment under Rule 54(b) Is Warranted

       Federal Rule of Civil Procedure 54(b) provides that a district court may enter final

judgment on a single claim in an action with multiple claims “if the court expressly determines

that there is no just reason for delay.” Fed. R. Civ. P. 54(b). Rule 54(b) “requires that a district

court first determine whether there has been an ultimate disposition on a cognizable claim for

relief as to a claim or party such that there is a final judgment. [Citation] If it determines that

there has been such a disposition, the district court must go on to determine whether there is any

just reason for delay, taking into account judicial administrative interests as well as the equities

involved.” Elliott v. Archdiocese of N.Y., 682 F.3d 213, 220 (3d Cir. 2012) (citation and internal

quotation marks omitted). As explained below, the Court’s partial dismissal order satisfies Rule

54(b)’s requirements, and there is no just reason to delay appellate review.

               1.      The Court’s Adjudication of Plaintiffs’ Program Access Claim is Final

       “In order for Rule 54(b) to apply, the judgment must be final with respect to one or more

claims.” Southco, Inc. v. Fivetech Tech. Inc., No. 10 Civ. 1060, 2014 WL 12607744, *1 (E.D.

Pa. Jan. 24, 2014), aff’d, 611 F. App’x 681 (Fed. Cir. 2015). A judgment is final for Rule 54(b)

purposes if it is “an ultimate disposition of an individual claim entered in the course of a multiple

claims action.” Id. (internal quotation marks omitted).




                                                  4
         Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 8 of 15




       Here, there is no doubt that the Court treated the program access claims as individual

claims separate from the Kinney/maintenance claims. The Court’s Opinion and Order dispose of

Plaintiffs’ program access claims under both Title II and Section 504 by dismissing Plaintiffs’

complaint “to the extent plaintiffs allege that the City’s failure to maintain pedestrian rights of

way itself constitutes the denial of or exclusion from a City service, program, or activity.” (ECF

No. 49 at 12; see also ECF No. 50 at ¶ 2). Having reviewed case law from Courts of Appeals in

other circuits that does hold pedestrian rights of way to be a program service or activity, the

Court specifically did not find those cases persuasive. (ECF No. 49 at 11, n.2.) This dismissal

of Plaintiffs’ program access claims forecloses Plaintiffs from pursuing those claims and

obtaining the relief available under such claims.

               2.         There Is No Just Reason to Delay Entry of Final Judgment

       In determining whether there is “no just reason for delay,” the Court must consider the

following five factors:

           1) The relationship between the adjudicated and unadjudicated claims;

           2) The possibility that the need for review might or might not be mooted by future

               developments in the district court;

           3) The possibility that the reviewing court might be obliged to consider the same

               issue a second time;

           4) The presence or absence of a claim or counterclaim which could result in a set-off

               against the judgment sought to be made final;

           5) Miscellaneous factors such as delay, economic and solvency considerations,

               shortening the time of trial, frivolity of competing claims, expense, etc.




                                                    5
         Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 9 of 15




See Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 203 (3d Cir. 2006). Each of these factors

suggests that prompt appeal is warranted with respect to the Court’s dismissal of Plaintiffs’

discrete program access claims.

                       a)      The Court’s Resolution of Plaintiffs’ Program Access Claims Is
                               Separate and Distinct from Resolution of the Kinney/maintenance
                               Claims

       The Court’s resolution of Plaintiffs’ program access claims is completely separate and

distinct from the remaining issues concerning Plaintiffs’ claims regarding new construction,

alteration, and maintenance of individual pedestrian right of way facilities. Appeal of the

program access claims will involve analysis of whether the City’s network of pedestrian rights of

way constitutes a service, program, or activity under Title II and a program or activity under

Section 504 such that the City must provide meaningful access thereto. The Court has

determined that pedestrian rights of way do not constitute a service, program, or activity. The

remaining Kinney/maintenance claims are discrete in that they pertain exclusively to facilities

that have been newly constructed or altered since the implementation of the relevant statutes, and

are therefore required to fully comply with specific architectural standards.

       Additionally, the Kinney/maintenance claims involve different discovery. For example,

Plaintiffs will need to examine the City’s abandonment or curtailment of compliance with the

orders in Kinney v. Yerusalim, as alleged in the Complaint. (ECF No. 1.) Additionally, to

develop those claims, Plaintiffs will need to explore the nature and dates of all resurfacing

projects that should have resulted in curb cut work. Similarly, for all other

alteration/maintenance claims, Plaintiffs will need to acquire specific details related to all

construction projects since the effective date of Section 504 that implicate pedestrian right of

way facilities and the dates on which they occurred, including whether facilities that have been

newly constructed or altered since the effective date of Title II have been adequately maintained.

       On the other hand, the program access claims would involve discovery on whether the

Plaintiff class can meaningfully access the city-wide pedestrian right of way system when



                                                  6
        Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 10 of 15




viewed in its entirety. It would likely involve statistical assessments of non-compliant pedestrian

rights of way and analysis of the City’s policies on rectifying barriers. If the Parties reach

summary judgment briefing or trial on the merits of the Kinney claims, the issues would be

similarly distinct from the issues involved in the merits of the program access claims.

                       b)      Appellate Review of the Program Access Claims Will Not be
                               Mooted by Future Developments in this Litigation

       Because an immediate appeal would concern separate and distinct issues, appellate

review will not be mooted by future developments before this Court with respect to possible

further relief. The primary question on appeal would be whether the Court’s interpretation and

application of what constitutes a service, program, or activity under Title II and Section 504 are

correct as a matter of law. Subsequent rulings regarding Defendant’s compliance with statutory

requirements for new construction and alterations will not moot the legal issues resolved by the

Court’s ruling on Plaintiffs’ program access claims.

                       c)      The Court of Appeals Will Not Have to Consider the Same Issues
                               More than Once

       The issues presented to the Court of Appeals in reviewing the dismissal would not be

presented more than once if there are subsequent appeals related to any further remedies that the

Court may grant. The question of whether a city’s pedestrian right of way system is a service,

program, or activity under Title II or a program or activity under Section 504 is irrelevant to

Plaintiffs’ remaining Kinney/maintenance claims, and therefore is only at issue in Plaintiffs’

program access claims.

                       d)      There are no Counterclaims Pending

       There are no counterclaims pending.




                                                  7
        Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 11 of 15




                       e)      Additional Factors Weigh in Favor of a Finding that there is No
                               Just Delay

       The miscellaneous factors such as delay, economic and solvency considerations,

shortening the time of trial, frivolity of competing claims, expense and the like also weigh in

favor of a finding that there is no just reason for delaying the entry of final judgment on

Plaintiffs’ program access claims.

       The Court decided an issue of great importance to individuals with disabilities that affect

their mobility as a matter of first impression within the Third Circuit. As this Court

acknowledged, other circuit courts nationally have resolved the question in the manner urged

here by Plaintiffs. (ECF No. 49 at 11, n.2.) The Court’s determination that a city’s provision of

a citywide network of pedestrian rights of way is not itself a service, program, or activity to

which the City must provide meaningful access—or any access, absent new construction or

alterations or unless the sidewalk leads to a separate service, program, or activity, such as a city

building—presents an issue that significantly impacts individuals with disabilities that affect

their mobility who wish to use pedestrian rights of way for transportation and circulation

throughout their cities. See PAETEC Commc’ns., Inc. v. MCI Commc’ns. Servs., 784 F. Supp.

2d 542, 548 (E.D. Pa. 2011) (final judgment appropriate where the district court had “decided an

issue important … as a matter of first impression”); Neuberger Berman Real Estate Income

Fund, Inc. v. Lola Brown Trust No. 1B, 225 F.R.D. 171, 176 (D. Md. 2004) (“[T]he novelty of
the legal question to be certified weighs in favor of certification.”).

       The resolution of this legal issue now, rather than after a trial that determines the

appropriate remedies, will also provide certainty in this case as to the appropriate remedies and it

will inform others affected by this Court’s decision. A resolution by the Third Circuit would

provide clarity as to the state of disability anti-discrimination law, and specifically as to the

scope of a city’s obligations with respect to pedestrian rights of way.

       Furthermore, an immediate appeal may save the Court and the Parties significant

resources and promote judicial efficiency. If Plaintiffs and the certified class must wait until the



                                                   8
        Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 12 of 15




end of an adjudication of their Kinney/maintenance claims to appeal the dismissal of their

program access claims, the litigation will likely be unnecessarily prolonged by multiple years.

There is no just reason to delay such an appeal.

       B.      As an Alternative, A Practical Revision of the Order Is Warranted

       Rule 54(b) provides in portion that any non-final order “that adjudicates fewer than all

the claims… does not end the action as to any of the claims or parties and may be revised at any

time before the entry of a judgment adjudicating all the claims[.]” If the Court believes that its

Opinion and Order dismissing Plaintiffs’ program access claims are not appropriate for final

judgment at this time, Plaintiffs believe a practical revision of the Opinion and Order is

appropriate to ensure that discovery is not artificially and impractically limited.

       Plaintiffs believe discovery of information on critical barriers in pedestrian right of way

facilities that were not built or altered after the effective date of Section 504 is relevant and

appropriately tailored to Plaintiffs’ remaining Kinney/maintenance claims. The dismissal of

Plaintiffs’ program access claims could be read to preclude such discovery—no matter the

practical effect of those barriers on Plaintiffs’ ability to access newer facilities (imagine the tree

root, pole, or other obstacle described in Plaintiffs’ example, supra at p.3). Plaintiffs believe

such a dramatic limitation of discovery should not be an unintended consequence of the Court’s

dismissal of Plaintiffs’ program access claims.

       Plaintiffs therefore believe the Court could remedy this unintended consequence by doing

the following: a) revising the Order (ECF No. 50) to state that the dismissal of Plaintiffs’

program access claims is without prejudice to those claims being presented after the close of

discovery, and to term as tentative the legal analysis on that issue, and b) permitting discovery on

all claims (including both the program access and Kinney/maintenance claims). This approach




                                                   9
        Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 13 of 15




exposes Defendant to no more discovery or trial than would have occurred absent the Court’s

ruling, and it permits Plaintiffs to litigate the extent to which pedestrian paths of travel

effectively interfere with their indisputable right to travel freely within the city where they live,

work, and travel.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully ask the Court, pursuant to Rule 54(b), to

direct the entry of a final judgment on its Opinion and Order dismissing Plaintiffs’ program

access claims. (ECF Nos. 49, 50). Alternatively, Plaintiffs respectfully ask the Court to adopt a

practical revision to ensure that discovery and possible relief, if liability is shown, are

appropriately comprehensive.


Dated: July 20, 2020                  By: /s/ Andrea Kozak-Oxnard
                                          Andrea Kozak-Oxnard*
                                          akozakoxnard@dralegal.org
                                          Michelle A. Caiola*
                                          mcaiola@dralegal.org
                                          Rebecca J Sobie*
                                          rsobie@dralegal.org
                                          DISABILITY RIGHTS ADVOCATES
                                          655 Third Avenue, 14th Floor
                                          New York, NY 10017-5621
                                          Tel: (212) 644-8644
                                          Fax: (212) 644-8636

                                          David Ferleger
                                          david@ferleger.com
                                          DAVID FERLEGER LAW OFFICE
                                          413 Johnson St.
                                          Jenkintown, PA 19046
                                          Tel: (215) 887-0123

                                          Meredith J. Weaver*
                                          mweaver@dralegal.org
                                          DISABILITY RIGHTS ADVOCATES
                                          2001 Center Street, Fourth Floor
                                          Berkeley, CA 94704-1204



                                                  10
Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 14 of 15




                         Tel: (510) 665-8644
                         Fax: (510) 665-8511

                         Attorneys for Plaintiffs

                         *Admitted Pro Hac Vice




                                11
        Case 2:19-cv-03846-HB Document 54-1 Filed 07/20/20 Page 15 of 15




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



LIBERTY RESOURCES, INC, et al.,                    Case No. 2:19-cv-03846

                Plaintiffs,                        CERTIFICATE OF SERVICE
v.

THE CITY OF PHILADELPHIA

                Defendant


        I hereby certify that the foregoing BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION

FOR ENTRY OF FINAL JUDGMENT OR, ALTERNATIVELY, FOR PRACTICAL

MODIFICATION, PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 54(b) is

hereby filed electronically and available for viewing and downloading from the ECF system; and

has been served on Defendant’s counsel by ECF’s electronic notification today, July 20, 2020.

By: /s/ Andrea Kozak-Oxnard
    Andrea Kozak-Oxnard*
    akozakoxnard@dralegal.org
    DISABILITY RIGHTS ADVOCATES
    655 Third Avenue, 14th Floor
    New York, NY 10017-5621
    Tel: (212) 644-8644
    Fax: (212) 644-8636

     Attorney for Plaintiffs

     *Admitted Pro Hac Vice




                                               1
